DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  Applicant’s Request for Continued Examination (RCE) filed on 09/28/2020 and subsequent Supplemental Response/Amendment filed on 10/22/2020.  The RCE includes an Amendment to the Claims and Remarks.  The Supplemental Response/Amendment includes an Amendment to the Claims and Remarks. 

In light of the Amendment to the Claims in the Supplemental Response/Amendment, claims 30-32, 34, 36-38, 41-43, 45, and 47-49 have been amended and claims 35 and 46 have been canceled.  The Amendment to the Claims in the Supplemental Response/Amendment has been entered and made of record.  Therefore, claims 30-34, 36-45, and 47-49 are currently pending in the application.  Claims 30, 42, and 47 are independent claims.

The rejection of claims 30-49 (see: Final Action, pp. 3-6) under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter has been withdrawn as necessitated by the Amendment to the Claims in the Supplemental Response/Amendment.
The Examiner generally agrees with Applicant’s arguments (see: Remarks filed 10/22/2020, pp. 8-9) regarding the rejection under 35 U.S.C. 251 in view of the Amendment to 

The rejection of claims 30-49 (see: Final Action, pp. 9-21) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burrell (U.S. Patent Application Publication No. 2012/0176320, published 07/12/2012) in view of CHIN (U.S. Patent Application Publication No. 2011/0300831, published 12/08/2011) has been withdrawn as necessitated by the Amendment to the Claims in the Supplemental Response/Amendment.
The Examiner generally agrees with Applicant (see: Remarks filed 08/26/2020, pp. 8-11) that the combination of the applied prior art at least does not teach or suggest the newly added limitations, “in which a closest spacing distance between adjacent figures within a row is a first distance…in which a closest spacing distance between adjacent figures within a row is a second distance, and wherein the second distance is less than the first distance.”

For substantially the same reasons as discussed directly above, the rejections of representative independent claim 30 (see: Final Action, pp. 7-9) on the ground of nonstatutory double patenting have been withdrawn as necessitated by the Amendment to the Claims in the Supplemental Response/Amendment.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,697,347 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2020 and 10/13/2020 have been considered by the Examiner.

Claim Objections
Claims 31, 32, 42, and 43 are objected to under 37 CFR 1.75(b) as being substantial duplicates of each other.  37 CFR 1.75(b) notes that “More than one claim may be presented provided they differ substantially from each other and are not unduly multiplied.”  Therefore, 
Specifically, claims 31 and 32 are considered substantial duplicates of claims 42 and 43, respectively.  For example, in light of the disclosure of the Kim ‘347 patent, dependent claim 31 (e.g., “first row-column format…second row-column format…touch pattern received on the touch screen”) and independent claim 42 (e.g., “row-column format…row-column format…touch pattern on the second area of the touch screen”) each contain substantially duplicate parts (i.e., limiting features) despite the fact said claims utilize the above noted slight differences in wording.  The support given for said claims (i.e., Figs. 7-11 and col. 13, line 6 to col. 15, lines 11) is not sufficiently detailed to provide the necessary support to properly differentiate between the slight differences in wording.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31, 32, 42-45, 48, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31, 42, and 48 each recite the limitation “varies based on a user input.”  There is insufficient antecedent basis for this limitation in the claims and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.  Specifically, it is unclear if the “a user input” refers to the previous user based “a drag input” or a subsequent and 
Claims 32, 43-45, and 49 are similarly rejected at least via their dependency from claims 31, 42, and 48, respectively.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 37 recites “wherein the touch pattern is received on the touch screen displaying the second plurality of figures after the first plurality of figures is replaced with the second plurality of figures.”  However, independent claim 30 (the claim from which claim 37 depends) already requires “replace the first plurality of figures with a second plurality of figures for unlock in a second area of the touch screen…displaying of the second plurality of figures in the second area occurs subsequent to the displaying of the first plurality of figures…in response to a touch pattern received on the touch screen displaying the second plurality of figures.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 30, 33, 34, 36, 38-41, and 47 are allowed.









Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992